UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


LARRY WAYNE RICHARD,                             §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:12-CV-294
                                                 §
DONALD R. KELLY, et al.,                         §
                                                 §
                Defendants.                      §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Larry Wayne Richard, an inmate confined at the Telford Unit, proceeding pro se,

brought this lawsuit pursuant to 42 U.S.C. § 1983.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends plaintiff’s motion to dismiss Unknown Grievance Coordinator

be granted.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. It is therefore

         ORDERED that plaintiff’s motion to dismiss Unknown Grievance Coordinator is
     . and plaintiff’s claims against Unknown Grievance Coordinator are DISMISSED.
GRANTED
     SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 11th day of February, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
